DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	SMALL LENS SYSTEM INCLUDING SEVEN LENSES OF ++-+++- OR -+-+++- REFRACTIVE POWERS.
 
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Garth M. Dahlen on 2/23/22. 
The application has been amended as follows:
In the claims (claims 1 and 14 amended): 
	1. (Currently amended) A small lens system comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially arranged from an object, wherein
	the first lens is a meniscus lens having a convex surface facing the object,
	the second lens is a meniscus lens having a convex surface facing the object and a positive refractive power,
	the third lens is a meniscus lens having a positive or negative refractive power,
	the fourth lens is a meniscus lens having opposite surfaces convex toward an image,
	the fifth lens is a meniscus lens having opposite surfaces convex toward the image,
	the sixth lens is a lens having at least one aspherical surface and configured such that an object-side surface of the sixth lens is convex in a vicinity of an optical axis, and
	the seventh lens is a lens having at least one aspherical surface and configured such that a single inflection point or a plurality of inflection points is provided on the aspherical surface of the seventh lens, and wherein 
	a ratio of a center thickness (ct1) to an effective-diameter outermost thickness (et1) of the first lens satisfies 1.0 < ct1/et1 < 1.8, and 
	a refractive power (P1) of the first lens satisfies -0.01 < P1 < 0.01; wherein the small lens system further comprises the following feature (a) or (b):
	(a) a ratio of an effective-diameter outermost distance (et12) between the first lens and the second lens to a center distance (c12) between the first lens and the second lens satisfies 3 < et12/ct12 < 7; or
	(b) an Abbe number (V1) of the first lens, an Abbe number (V2) of the second lens, an Abbe number (V3) of the third lens, an Abbe number (V4) of the fourth lens, an Abbe number (V5) of the fifth lens, an Abbe number (V6) of the sixth lens, and an Abbe number (V7) of the seventh lens satisfy 50 < V1 < 60, 50 < V2 < 60, 15 < V3 < 30, 15 < V4 < 30, 50 < V5 < 60, 15 < V6 < 30, and 50 < V7 < 60, respectively.

	14. (Currently amended) A small lens system comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially arranged from an object, wherein
	the first lens is a meniscus lens having a convex surface facing the object,
	the second lens is a meniscus lens having a convex surface facing the object and a positive refractive power,
	the third lens is a meniscus lens having a positive or negative refractive power,
	the fourth lens is a meniscus lens having opposite surfaces convex toward an image,
	the fifth lens is a meniscus lens having opposite surfaces convex toward the image,
	the sixth lens is a lens having at least one aspherical surface and configured such that an object-side surface of the sixth lens is convex in a vicinity of an optical axis, and
	the seventh lens is a lens having at least one aspherical surface and configured such that a single inflection point or a plurality of inflection points is provided on the aspherical surface of the seventh lens, and wherein 
	a ratio of a center thickness (ct1) to an effective-diameter outermost thickness (et1) of the first lens satisfies 1.0 < ct1/et1 < 1.8,
	a refractive power (P1) of the first lens satisfies -0.01 < P1 < 0.01, and
	an angle of incidence (AOI) that an ordinary ray of a field forms with a normal line at a point of an image-side surface of the seventh lens through which the ordinary ray passes satisfies AOI < 11°; wherein the small lens system further comprises the following feature (a) or (b):
	(a) a ratio of an effective-diameter outermost distance (et12) between the first lens and the second lens to a center distance (c12) between the first lens and the second lens satisfies 3 < et12/ct12 < 7; or
	(b) an Abbe number (V1) of the first lens, an Abbe number (V2) of the second lens, an Abbe number (V3) of the third lens, an Abbe number (V4) of the fourth lens, an Abbe number (V5) of the fifth lens, an Abbe number (V6) of the sixth lens, and an Abbe number (V7) of the seventh lens satisfy 50 < V1 < 60, 50 < V2 < 60, 15 < V3 < 30, 15 < V4 < 30, 50 < V5 < 60, 15 < V6 < 30, and 50 < V7 < 60, respectively.

Allowable Subject Matter
Claim(s) 1-26 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found are Kamebuchi (US 20220019059) and Lyu (US 20210063698). 

    PNG
    media_image1.png
    693
    461
    media_image1.png
    Greyscale


Kamebuchi teaches a small lens system (Fig.19, Tables 37-41) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially arranged from an object, wherein 
the first lens is a meniscus lens having a convex surface facing the object,
the second lens is a meniscus lens having a convex surface facing the object and a positive refractive power,
the third lens is a meniscus lens having a positive or negative refractive power,
the fourth lens is a meniscus lens having opposite surfaces convex toward an image,
the fifth lens is a meniscus lens having opposite surfaces convex toward the image (near the edges),
the sixth lens is a lens having at least one aspherical surface and configured such that an object-side surface of the sixth lens is convex in a vicinity of an optical axis, and
the seventh lens is a lens having at least one aspherical surface and configured such that a single inflection point or a plurality of inflection points is provided on the aspherical surface of the seventh lens, and wherein
a ratio of a center thickness (ct1) to an effective-diameter outermost thickness (et1) of the first lens satisfies 1.0<ct1/et1 (~1.8), and
a refractive power (P1) of the first lens satisfies −0.01<P1<0.01 (0.001).

Kamebuchi does not explicitly teach ct1/et1<1.8.
Absent any showing of criticality and/or unpredictability, having ct1/et1<1.8 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of reducing the light exposure by having a smaller/adjustable aperture.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kamebuchi by having ct1/et1<1.8 for the purposes of reducing the light exposure by having a smaller/adjustable aperture.


    PNG
    media_image2.png
    441
    503
    media_image2.png
    Greyscale


Lyu teaches a small lens system (Fig.7, Tables 7-8,15) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially arranged from an object, wherein 
the first lens is a meniscus lens having a convex surface facing the object,
the second lens is a meniscus lens having a convex surface facing the object and a positive refractive power,
the third lens is a meniscus lens having a positive or negative refractive power,
the fourth lens is a meniscus lens having opposite surfaces convex toward an image (near the edge),
the fifth lens is a meniscus lens having opposite surfaces convex toward the image (near the edges),
the sixth lens is a lens having at least one aspherical surface and configured such that an object-side surface of the sixth lens is convex in a vicinity of an optical axis, and
the seventh lens is a lens having at least one aspherical surface and configured such that a single inflection point or a plurality of inflection points is provided on the aspherical surface of the seventh lens, and wherein
a ratio of a center thickness (ct1) to an effective-diameter outermost thickness (et1) of the first lens satisfies 1.0<ct1/et1<1.8 (~1.5), and
a refractive power (P1) of the first lens satisfies −0.01<P1 (0.017).

Lyu does not explicitly teach P1<0.01.
Absent any showing of criticality and/or unpredictability, having P1<0.01 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a desired size by scaling up the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lyu by having P1<0.01 for the purposes of having a desired size by scaling up the system.
 
However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a small lens system including “3 < et12/ct12 < 7” or “50 < V1 < 60, 50 < V2 < 60, 15 < V3 < 30, 15 < V4 < 30, 50 < V5 < 60, 15 < V6 < 30, and 50 < V7 < 60”, along with the other claimed limitations of claim 1.
Claim 14 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234